Name: Council Regulation (EEC) No 279/80 of 5 February 1980 amending the list of countries and territories in Regulation (EEC) No 706/76 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 2 . 80 Official Journal of the European Communities No L 31 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 279/80 of 5 February 1980 amending the list of countries and territories in Regulation (EEC) No 706/76 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to Council Regulation (EEC) No 1059/69 of 28 May 1969 laying down trade arrange ­ ments applicable to certain goods resulting from the processing of agricultural products ('), as last amended by Regulation (EEC) No 3058 /75 (2 ), and in particular Article 12 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3 ), Whereas Regulation (EEC) No 706/76 (4 ) laid down the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Carib ­ bean and Pacific States or in the overseas countries and territories ; whereas Saint Lucia and the Gilbert Islands, which appear in the list of countries and territories set out in Annex I to that Regulation , have become inde ­ pendent ; Whereas these States acceded to the ACP-EEC Convention of LomÃ © (5) on 28 June and 30 October 1979 and should consequently be counted among the ACP States referred to in Article 1 of Regulation (EEC) No 706/76 ; whereas the list in Annex I to that Regulation should , therefore, be amended, HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 706/76, the words 'Saint Lucia' and 'Gilbert Islands' are deleted . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 February 1980 . For the Council The President G. ZAMBERLETTI (&gt;) OJ No L 141 , 12 . 6 . 1969 , p. 1 . ( 2 ) OJ No L 306, 26 . 11 . 1975 , p. 3 . ( 3 ) Opinion delivered on 18 January 1980 (not yet published in the Official Journal ). (4 ) OJ No L 85, 31 . 3 . 1976, p. 2. ( 5 ) OJ No L 25, 30 . 1 . 1976, p . 2 .